Case: 20-1077   Document: 114 Page:
          Case 1:17-cv-11730-DJC     1
                                 DocumentDate
                                          129 Filed:
                                               Filed 04/28/2021  Entry
                                                     04/28/21 Page 1 of ID:
                                                                         1 6418782

                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                       April 28, 2021


  Clerk
  United States Court of Appeals for the First Circuit
  United States Courthouse
  1 Courthouse Way
  Boston, MA 02210


        Re: Zainab Merchant, et al.
            v. Alejandro N. Mayorkas, Secretary of Homeland Security, et al.
            No. 20-1505
            (Your No. 20-1077, 20-1081)


  Dear Clerk:

        The petition for a writ of certiorari in the above entitled case was filed on April
  23, 2021 and placed on the docket April 28, 2021 as No. 20-1505.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Redmond K. Barnes
                                          Case Analyst
